Exhibit 10.2

 

CONFIDENTIAL

 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of April 4,
2018, by and between Oath Inc., a Delaware corporation (“Seller”) and Helios and
Matheson Analytics Inc., a Delaware corporation (“Buyer”).

 

WHEREAS:

 

A. Pursuant to that certain Asset Purchase Agreement, dated as of April 4, 2018
(the “Asset Purchase Agreement”), by and between Seller and Buyer, Buyer has
agreed, upon the terms and subject to the conditions of the Asset Purchase
Agreement, to issue to Seller (i) shares of Buyer’s common stock, par value
$0.01 per share (“Common Stock”) and (ii) warrants (the “Closing Warrants”),
which will be exercisable to purchase shares of Common Stock (as exercised,
collectively, the “Warrant Shares”) in accordance with the terms of the Closing
Warrants.

 

B. As a condition to the consummation of the transactions described above, Buyer
has agreed to provide certain registration rights under the Securities Act of
1933, as amended, and the rules and regulations thereunder, or any similar
successor statute (collectively, the “1933 Act”).

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Seller and Buyer hereby agree as
follows:

 

1.  Definitions.

 

Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings set forth in the Asset Purchase Agreement. As used in this
Agreement, the following terms shall have the following meanings:

 

(a)  “Additional Effective Date” means the date the Additional Registration
Statement is declared effective by the SEC.

 

(b)  “Additional Effectiveness Deadline” means the date which is the earlier of
(x) (i) the date which is 45 days after the earlier of the Additional Filing
Date and the Additional Filing Deadline and (y) the fifth Business Day after the
date Buyer is notified (orally or in writing, whichever is earlier) by the SEC
that such Additional Registration Statement will not be reviewed or will not be
subject to further review; provided, however, that if the Additional
Effectiveness Deadline falls on a Saturday, Sunday or other day that the SEC is
closed for business, the Additional Effectiveness Deadline shall be extended to
the next Business Day on which the SEC is open for business.

 

(c)  “Additional Filing Date” means the date on which the Additional
Registration Statement is filed with the SEC.

 

 

 

 

(d)  “Additional Filing Deadline” means, if Cutback Shares are required to be
included in any Additional Registration Statement, the date which is six months
from the Initial Effective Date or the most recent Additional Effective Date, as
applicable.

 

(e)  “Additional Registrable Securities” means, (i) any Cutback Shares not
previously included on a Registration Statement, and (ii) any capital stock of
Buyer issued or issuable with respect to the Cutback Shares as a result of any
stock split, stock dividend, recapitalization, exchange or similar event or
otherwise, without regard to any limitations on exercise of the Closing
Warrants; provided, that any such Additional Registrable Securities shall cease
to be Additional Registrable Securities to the extent: (i) a Registration
Statement with respect to the sale of such Additional Registrable Securities has
become effective under the 1933 Act and such Additional Registrable Securities
have been disposed of pursuant to such Registration Statement; (ii) such
Additional Registrable Securities are able to be sold pursuant to Rule 144
without regard to the volume and manner of sale limitations contained thereunder
and without the requirement of Buyer to comply with Rule 144(c)(1) as set forth
in a written opinion letter to such effect, addressed, delivered and acceptable
to the transfer agent and Seller; (iii) such Additional Registrable Securities
shall have been otherwise transferred and no longer bear a legend restricting
transfer under the 1933 Act, and may be resold without registration under the
1933 Act; or (iv) such Additional Registrable Securities cease to be
outstanding. Notwithstanding the foregoing, the term “Additional Registrable
Securities” does not include any Zone Securities.

 

(f)  “Additional Registration Statement” means a registration statement or
registration statements of Buyer filed under the 1933 Act covering the resale of
any Additional Registrable Securities.

 

(g)  “Additional Required Registration Amount” means any Cutback Shares not
previously included on a Registration Statement, without regard to any
limitations on the exercise of the Closing Warrants.

 

(h)  “Business Day” means any day other than Saturday, Sunday or any other day
on which commercial banks in the City of New York are authorized or required by
law to remain closed.

 

(i)  “Closing Date” shall have the meaning set forth in the Asset Purchase
Agreement.

 

(j)  “Cutback Shares” means any of the Initial Required Registration Amount or
the Additional Required Registration Amount of Registrable Securities not
included in any Registration Statements previously declared effective hereunder
as a result of a limitation on the maximum number of shares of Common Stock of
Buyer permitted to be registered by the staff of the SEC pursuant to Rule 415;
provided, however, that Seller shall be entitled to elect the portion of its
Warrant Shares that are to be considered Cutback Shares.

 

(k)  “effective” and “effectiveness” refer to a Registration Statement that has
been declared effective by the SEC and is available for the resale of the
Registrable Securities required to be covered thereby.

 

 2 

 

 

(l)  “Effective Date” means the Initial Effective Date and the Additional
Effective Date, as applicable.

 

(m)  “Effectiveness Deadline” means the Initial Effectiveness Deadline and the
Additional Effectiveness Deadline, as applicable.

 

(n)  “Eligible Market” means the Principal Market, The New York Stock Exchange,
Inc., the NYSE American LLC, The NASDAQ Global Select Market or The Nasdaq
Global Market.

 

(o)  “Filing Deadline” means the Initial Filing Deadline and the Additional
Filing Deadline, as applicable.

 

(p)  “Initial Effective Date” means the date that the Initial Registration
Statement has been declared effective by the SEC.

 

(q)  “Initial Effectiveness Deadline” means the first anniversary of the Closing
Date; provided, however, that if the Initial Effectiveness Deadline falls on a
Saturday, Sunday or other day that the SEC is closed for business, the Initial
Effectiveness Deadline shall be extended to the next Business Day on which the
SEC is open for business.

 

(r)  “Initial Filing Date” means the date on which the Initial Registration
Statement is filed with the SEC.

 

(s)  “Initial Filing Deadline” means the date which is six months after the
Closing Date.

 

(t)  “Initial Registrable Securities” means (i) the Warrant Shares issued or
issuable upon exercise of the Closing Warrants and (ii) any capital stock of
Buyer issued or issuable with respect to the Warrant Shares or the Closing
Warrants, in each case as a result of any stock split, stock dividend,
recapitalization, exchange or similar event or otherwise, without regard to any
limitations on the exercise of the Closing Warrants; provided, that any such
Initial Registrable Securities shall cease to be Initial Registrable Securities
to the extent: (i) a Registration Statement with respect to the sale of such
Initial Registrable Securities has become effective under the 1933 Act and such
Initial Registrable Securities have been disposed of pursuant to such
Registration Statement; (ii) such Initial Registrable Securities are able to be
sold pursuant to Rule 144 without regard to the volume and manner of sale
limitations contained thereunder and without the requirement of Buyer to comply
with Rule 144(c)(1) as set forth in a written opinion letter to such effect,
addressed, delivered and acceptable to the transfer agent and Seller; (iii) such
Initial Registrable Securities shall have been otherwise transferred and no
longer bear a legend restricting transfer under the 1933 Act, and may be resold
without registration under the 1933 Act; or (iv) such Initial Registrable
Securities cease to be outstanding. Notwithstanding the foregoing, the term
“Initial Registrable Securities” does not include any Zone Securities.

 

(u)  “Initial Registration Statement” means a registration statement or
registration statements of Buyer filed under the 1933 Act covering the resale of
the Initial Registrable Securities.

 

 3 

 

 

(v)  “Initial Required Registration Amount” means the maximum number of Warrant
Shares issued and issuable pursuant to the Closing Warrants, each as of the
Trading Day immediately preceding the applicable date of determination, without
regard to any limitations on the exercise of the Closing Warrants.

 

(w)  “Lock-Up Agreement” means that certain Lock-Up Agreement, dated as of the
date hereof, by and between Seller and Buyer.

 

(x)  “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization and a
government or any department or agency thereof.

 

(y)  “Principal Market” means The NASDAQ Capital Market.

 

(z)  “register,” “registered,” and “registration” refer to a registration
effected by preparing and filing one or more Registration Statements (as defined
below) in compliance with the 1933 Act and pursuant to Rule 415, and the
declaration or ordering of effectiveness of such Registration Statement(s) by
the SEC.

 

(aa) “Registrable Securities” means the Initial Registrable Securities and the
Additional Registrable Securities; provided, that any such Registrable
Securities shall cease to be Registrable Securities to the extent: (i) a
Registration Statement with respect to the sale of such Registrable Securities
has become effective under the 1933 Act and such Registrable Securities have
been disposed of pursuant to such Registration Statement; (ii) such Registrable
Securities are able to be sold pursuant to Rule 144 without regard to the volume
and manner of sale limitations contained thereunder and without Buyer’s
requirement to comply with Rule 144(c)(1) as set forth in a written opinion
letter to such effect, addressed, delivered and acceptable to the transfer agent
and Seller; (iii) such Registrable Securities shall have been otherwise
transferred and no longer bear a legend restricting transfer under the 1933 Act,
and may be resold without registration under the 1933 Act; or (iv) such
Registrable Securities cease to be outstanding.

 

(bb)  “Registration Statement” means the Initial Registration Statement and the
Additional Registration Statement, as applicable.

 

(cc)  “Required Registration Amount” means either the Initial Required
Registration Amount or the Additional Required Registration Amount, as
applicable.

 

(dd)  “Rule 144” means Rule 144 (or any successor thereto) promulgated under the
1933 Act.

 

(ee)  “Rule 415” means Rule 415 promulgated under the 1933 Act or any successor
rule providing for offering securities on a continuous or delayed basis.

 

(ff)  “SEC” means the United States Securities and Exchange Commission.

 

 4 

 

 

(gg)  “SEC Guidance” means (i) any publicly-available written or oral guidance
of the SEC staff, or any comments, requirements or requests of the SEC staff and
(ii) the 1933 Act.

 

(hh)  “Trading Day” means any day on which the Common Stock is traded on the
Principal Market, or, if the Principal Market is not the principal trading
market for the Common Stock, then on the principal securities exchange or
securities market on which the Common Stock is then traded; provided that
“Trading Day” shall not include any day on which the Common Stock is scheduled
to trade on such exchange or market for less than 4.5 hours or any day that the
Common Stock is suspended from trading during the final hour of trading on such
exchange or market (or if such exchange or market does not designate in advance
the closing time of trading on such exchange or market, then during the hour
ending at 4:00:00 p.m., New York time).

 

(ii)  “Zone Securities” means any securities received by Seller pursuant to
Buyer’s plan to spin off its wholly-owned subsidiary Zone Technologies, Inc., a
Nevada corporation.

 

2.  Registration.

 

(a)  Initial Mandatory Registration. Buyer shall prepare, and, in no event later
than the Initial Filing Deadline, file with the SEC the Initial Registration
Statement on Form S-3 covering the resale of all of the Initial Registrable
Securities. In the event that Form S-3 is unavailable for such a registration,
Buyer shall use such other form as is available for such a registration on
another appropriate form that Buyer is then eligible to use, subject to the
provisions of Section 2(e). The Initial Registration Statement prepared pursuant
hereto shall register for resale at least the number of shares of Common Stock
equal to the Initial Required Registration Amount determined as of the date the
Initial Registration Statement is initially filed with the SEC. Buyer shall use
its reasonable best efforts to have the Initial Registration Statement declared
effective by the SEC no later than the Initial Effectiveness Deadline. By 9:30
a.m. New York time on the second Business Day following the Initial Effective
Date, Buyer shall file with the SEC in accordance with Rule 424 under the 1933
Act the final prospectus to be used in connection with sales pursuant to such
Initial Registration Statement.

 

(b)  SEC Modification on Offering Size. Notwithstanding the registration
obligations set forth in Section 2(a), if the SEC informs Buyer that all of the
Initial Registrable Securities cannot, as a result of the application of Rule
415, be registered for resale as a secondary offering on a single registration
statement, Buyer agrees to promptly inform Seller thereof and use its
commercially reasonable efforts to file amendments to the Initial Registration
Statement as required by the SEC, covering the maximum number of Initial
Registrable Securities permitted to be registered by the SEC as a secondary
offering; provided, however, that prior to filing such amendment, Buyer shall be
obligated to use diligent efforts to advocate with the SEC for the registration
of all of the Initial Registrable Securities in accordance with the SEC
Guidance, including without limitation, Compliance and Disclosure Interpretation
612.09. Notwithstanding any other provision of this Agreement, if the SEC or any
SEC Guidance sets forth a limitation on the number of Registrable Securities
permitted to be registered on a particular Registration Statement as a secondary
offering (and notwithstanding that Buyer used diligent efforts to advocate with
the SEC for the registration of all or a greater portion of Registrable
Securities), unless otherwise directed in writing by Seller as to its
Registrable Securities, the number of securities to be registered on such
Registration Statement will be reduced first by reducing or eliminating any
securities to be included by any Person other than Seller. In the event of a
cutback hereunder, Buyer shall give Seller at least five Trading Days prior
written notice along with the calculations as to Seller’s cut-back.

 

 5 

 

 

(c)  Additional Mandatory Registrations. Buyer shall prepare, and, as soon as
practicable but in no event later than the Additional Filing Deadline, file with
the SEC an Additional Registration Statement on Form S-3 covering the resale of
all of the Additional Registrable Securities not previously registered on an
Additional Registration Statement hereunder. To the extent the staff of the SEC
does not permit the Additional Required Registration Amount to be registered on
an Additional Registration Statement, Buyer shall file Additional Registration
Statements successively trying to register on each such Additional Registration
Statement the maximum number of remaining Additional Registrable Securities
until the Additional Required Registration Amount has been registered with the
SEC. In the event that Form S-3 is unavailable for such a registration, Buyer
shall use such other form as is available for such a registration on another
appropriate form that Buyer is then eligible to use, subject to the provisions
of Section 2(e). Each Additional Registration Statement prepared pursuant hereto
shall register for resale at least that number of shares of Common Stock equal
to the Additional Required Registration Amount determined as of the date such
Additional Registration Statement is initially filed with the SEC. Buyer shall
use its reasonable best efforts to have each Additional Registration Statement
declared effective by the SEC as soon as practicable, but in no event later than
the Additional Effectiveness Deadline. By 9:30 a.m. New York time on the second
Business Day following the Additional Effective Date, Buyer shall file with the
SEC in accordance with Rule 424 under the 1933 Act the final prospectus to be
used in connection with sales pursuant to such Additional Registration
Statement.

 

(d)  Seller’s Counsel. Subject to Section 5 hereof, Seller shall have the right
to select one legal counsel to review any registration pursuant to this Section
2 (“Seller’s Counsel”), which shall be Morrison & Foerster LLP or such other
counsel as thereafter designated by Seller. Buyer and Seller’s Counsel shall
reasonably cooperate with each other in performing Buyer’s obligations under
this Agreement.

 

(e)  Ineligibility for Form S-3. In the event that Form S-3 is not available for
the registration of the resale of Registrable Securities hereunder, Buyer shall
(i) use such other form as is available for such a registration on another
appropriate form that Buyer is then eligible to use and (ii) use its reasonable
best efforts to register the Registrable Securities on Form S-3 as soon as
practicable after Buyer becomes eligible to use such form, provided that Buyer
shall use its reasonable best efforts to maintain the effectiveness of the
Registration Statement then in effect until such time as a Registration
Statement on Form S-3 covering the Registrable Securities has been declared
effective by the SEC. Notwithstanding the foregoing, Buyer shall take all
actions necessary to maintain its eligibility to register the Registrable
Securities for resale by Seller on Form S-3.

 

 6 

 

 

3.  Related Obligations.

 

At such time as Buyer is obligated to file a Registration Statement with the SEC
pursuant to Section 2(a), 2(c) or 2(e), Buyer will use its reasonable best
efforts to effect the registration of the Registrable Securities in accordance
with the intended method of disposition thereof and, pursuant thereto, Buyer
shall have the following obligations:

 

(a)  Buyer shall use its reasonable best efforts to keep each Registration
Statement effective pursuant to Rule 415 as long as the securities covered
thereby are Registrable Securities (the “Registration Period”). Buyer shall
ensure that each Registration Statement (including any amendments or supplements
thereto and prospectuses contained therein) shall not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein, or necessary to make the statements therein (in the case of
prospectuses, in the light of the circumstances in which they were made) not
misleading. The term “reasonable best efforts” shall mean, among other things,
that Buyer shall submit to the SEC, within two Business Days after the later of
the date that (i) Buyer learns that no review of a particular Registration
Statement will be made by the staff of the SEC or that the staff has no further
comments on a particular Registration Statement, as the case may be, and (ii)
the approval of Seller’s Counsel pursuant to Section 3(c) (which approval is
immediately sought), a request for acceleration of effectiveness of such
Registration Statement to a time and date not later than two Business Days after
the submission of such request. Buyer shall respond in writing to comments made
by the SEC in respect of a Registration Statement as soon as reasonably
practicable, but in no event later than 30 days after the receipt of comments by
or notice from the SEC that an amendment is required in order for a Registration
Statement to be declared effective.

 

(b)  Buyer shall prepare and file with the SEC such amendments (including
post-effective amendments) and supplements to a Registration Statement and the
prospectus used in connection with such Registration Statement, which prospectus
is to be filed pursuant to Rule 424 promulgated under the 1933 Act, as may be
necessary to keep such Registration Statement effective at all times during the
Registration Period, and, during such period, comply with the provisions of the
1933 Act with respect to the disposition of all Registrable Securities covered
by such Registration Statement until such time as all of such Registrable
Securities shall have been disposed of in accordance with the intended methods
of disposition by the seller or sellers thereof as set forth in such
Registration Statement. In the case of amendments and supplements to a
Registration Statement which are required to be filed pursuant to this Agreement
(including pursuant to this Section 3(b)) by reason of Buyer filing a report on
Form 10-K, Form 10-Q, Form 8-K or any analogous report under the Securities
Exchange Act of 1934, as amended (the “1934 Act”), Buyer shall have incorporated
such report by reference into such Registration Statement, if applicable, or
shall file such amendments or supplements with the SEC on the same day on which
the 1934 Act report is filed which created the requirement for Buyer to amend or
supplement such Registration Statement.

 

 7 

 

 

(c)  Buyer shall (A) permit Seller’s Counsel to review and comment upon (i) a
Registration Statement at least five Business Days prior to its filing with the
SEC and (ii) all amendments and supplements to all Registration Statements
(except for Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q, Current
Reports on Form 8-K, and any similar or successor reports) within a reasonable
number of days prior to their filing with the SEC, and (B) not file any
Registration Statement or amendment or supplement thereto (except for Annual
Reports on Form 10-K, Quarterly Reports on Form 10-Q, Current Reports on Form
8-K, and any similar or successor reports) in a form to which Seller’s Counsel
reasonably objects. Buyer shall not submit a request for acceleration of the
effectiveness of a Registration Statement or any amendment or supplement thereto
without the prior consent of Seller’s Counsel, which consent shall not be
unreasonably withheld. Buyer shall furnish to Seller’s Counsel, without charge,
(i) copies of any correspondence from the SEC or the staff of the SEC to Buyer
or its representatives relating to any Registration Statement, (ii) promptly
after the same is prepared and filed with the SEC, one copy of any Registration
Statement and any amendment(s) thereto, including financial statements and
schedules, all documents incorporated therein by reference, if requested by
Seller, and all exhibits and (iii) upon the effectiveness of any Registration
Statement, one copy of the prospectus included in such Registration Statement
and all amendments and supplements thereto. Buyer shall reasonably cooperate
with Seller’s Counsel in performing Buyer’s obligations pursuant to this Section
3.

 

(d)  Buyer shall furnish to Seller, without charge, (i) promptly after the same
is prepared and filed with the SEC, at least one copy of such Registration
Statement and any amendment(s) thereto, including financial statements and
schedules, all documents incorporated therein by reference, all exhibits and
each preliminary prospectus, (ii) upon the effectiveness of any Registration
Statement, such number of copies of the prospectus included in such Registration
Statement and all amendments and supplements thereto as Seller may reasonably
request and (iii) such other documents, including copies of any preliminary or
final prospectus, as Seller may reasonably request from time to time in order to
facilitate the disposition of the Registrable Securities owned by Seller.

 

(e)  Buyer shall use its reasonable best efforts to (i) register and qualify,
unless an exemption from registration and qualification applies, the resale by
Seller of the Registrable Securities covered by a Registration Statement under
such other securities or “blue sky” laws of all applicable jurisdictions in the
United States, (ii) prepare and file in those jurisdictions such amendments
(including post-effective amendments) and supplements to such registrations and
qualifications as may be necessary to maintain the effectiveness thereof during
the Registration Period, (iii) take such other actions as may be necessary to
maintain such registrations and qualifications in effect at all times during the
Registration Period, and (iv) take all other actions reasonably necessary or
advisable to qualify the Registrable Securities for sale in such jurisdictions;
provided, however, that Buyer shall not be required in connection therewith or
as a condition thereto to (x) qualify to do business in any jurisdiction where
it would not otherwise be required to qualify but for this Section 3(e), (y)
subject itself to general taxation in any such jurisdiction, or (z) file a
general consent to service of process in any such jurisdiction. Buyer shall
promptly notify Seller and Seller’s Counsel of the receipt by Buyer of any
notification with respect to the suspension of the registration or qualification
of any of the Registrable Securities for sale under the securities or “blue sky”
laws of any jurisdiction in the United States or its receipt of actual notice of
the initiation or threatening of any proceeding for such purpose.

 

 8 

 

 

(f)  Buyer shall notify Seller and Seller’s Counsel in writing of the happening
of any event, as promptly as practicable after becoming aware of such event but
in any event on the same Trading Day as such event, as a result of which the
prospectus included in a Registration Statement, as then in effect, includes an
untrue statement of a material fact or omits to state a material fact required
to be stated therein or necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading (provided that
in no event shall notice contain any material, non-public information, unless
Seller gives its prior written consent thereto), and, subject to Section 3(p),
promptly prepare a supplement or amendment to such Registration Statement to
correct such untrue statement or omission, and deliver such number of copies of
such supplement or amendment to Seller and Seller’s Counsel as Seller or
Seller’s Counsel may reasonably request. Buyer shall also promptly notify Seller
and Seller’s Counsel in writing (i) when a prospectus or any prospectus
supplement or post-effective amendment has been filed, and when a Registration
Statement or any post-effective amendment has become effective (notification of
such effectiveness shall be delivered to Seller and Seller’s Counsel by
facsimile or email on the same day of such effectiveness and by overnight mail),
(ii) of any request by the SEC for amendments or supplements to a Registration
Statement or related prospectus or related information and (iii) of Buyer’s
reasonable determination that a post-effective amendment to a Registration
Statement would be appropriate. By 9:30 a.m. New York City time on the second
Business Day following the date any post-effective amendment has become
effective, Buyer shall file with the SEC in accordance with Rule 424 under the
1933 Act the final prospectus to be used in connection with sales pursuant to
such Registration Statement.

 

(g)  Buyer shall use its reasonable best efforts to prevent the issuance of any
stop order or other suspension of effectiveness of a Registration Statement, or
the suspension of the qualification of any of the Registrable Securities for
sale in any jurisdiction and, if such an order or suspension is issued, use its
reasonable best efforts to obtain the withdrawal of such order or suspension at
the earliest possible moment and to notify Seller and Seller’s Counsel of the
issuance of such order and the resolution thereof or its receipt of actual
notice of the initiation of any proceeding for such purpose.

 

(h)  Buyer shall hold in confidence and not make any disclosure of information
concerning Seller provided to Buyer unless (i) disclosure of such information is
necessary to comply with federal or state securities laws, (ii) the disclosure
of such information is necessary to avoid or correct a misstatement or omission
in any Registration Statement, (iii) the release of such information is ordered
pursuant to a subpoena or other final, non-appealable order from a court or
governmental body of competent jurisdiction, or (iv) such information has been
made generally available to the public other than by disclosure in violation of
this Agreement. Buyer agrees that it shall, upon learning that disclosure of
such information concerning Seller is sought in or by a court or governmental
body of competent jurisdiction or through other means, give prompt written
notice to Seller and allow Seller, at the Seller’s expense, to undertake
appropriate action to prevent disclosure of, or to obtain a protective order
for, such information.

 

(i)  Buyer shall promptly use its reasonable best efforts to either (i) cause
all of the Registrable Securities covered by a Registration Statement to be
listed on each securities exchange on which securities of the same class or
series issued by Buyer are then listed, if any, if the listing of such
Registrable Securities is then permitted under the rules of such exchange or
(ii) secure the inclusion for quotation of all of the Registrable Securities on
the Principal Market or another Eligible Market that is then the principal
trading market on which the Common Stock is listed. Buyer shall use its
reasonable best efforts to maintain the authorization for quotation of the
Common Stock on the Principal Market or any other Eligible Market. Neither Buyer
nor any of its Subsidiaries shall take any action which would be reasonably
expected to result in the delisting or suspension of the Common Stock on the
Principal Market. Buyer shall pay all fees and expenses in connection with
satisfying its obligation under this Section 3(i).

 

 9 

 

 

(j)  Buyer shall cooperate with Seller and, to the extent applicable, facilitate
the timely preparation and delivery of certificates or evidence of book entry
provided by the Buyer’s transfer agent (in each case not bearing any restrictive
legend) representing the Registrable Securities to be offered pursuant to a
Registration Statement and enable such certificates to be in such denominations
or amounts, as the case may be, as Seller may reasonably request and registered
in such names as Seller may request.

 

(k)  If requested by Seller, Buyer shall as soon as practicable (i) incorporate
in a prospectus supplement or post-effective amendment such information as
Seller reasonably requests to be included therein relating to the sale and
distribution of Registrable Securities, including, without limitation,
information with respect to the number of Registrable Securities being offered
or sold, the purchase price being paid therefor and any other terms of the
offering of the Registrable Securities to be sold in such offering; and (ii)
make all required filings of such prospectus supplement or post-effective
amendment after being notified of the matters to be incorporated in such
prospectus supplement or post-effective amendment.

 

(l)  Buyer shall use its reasonable best efforts to cause the Registrable
Securities covered by a Registration Statement to be registered with or approved
by such other governmental agencies or authorities as may be necessary to
consummate the disposition of such Registrable Securities.

 

(m)  Buyer shall make generally available to its security holders as soon as
practical, but not later than 90 days after the close of the period covered
thereby, an earnings statement (in form complying with, and in the manner
provided by, the provisions of Rule 158 under the 1933 Act) covering a 12 month
period beginning not later than the first day of Buyer’s fiscal quarter next
following the applicable Effective Date of a Registration Statement; provided
that such requirement shall be deemed satisfied if Buyer timely files complete
and accurate information on Forms 10-Q, 10-K and 8-K under the Exchange Act as
required thereby and otherwise complies with Rule 158 under the 1933 Act.

 

(n)  Buyer shall otherwise use its reasonable best efforts to comply with all
applicable rules and regulations of the SEC in connection with any registration
hereunder.

 

(o)  Within two Business Days after a Registration Statement which covers
Registrable Securities is declared effective by the SEC, Buyer shall deliver,
and shall cause legal counsel for Buyer to deliver, to the transfer agent for
such Registrable Securities confirmation that such Registration Statement has
been declared effective by the SEC.

 

 10 

 

 

(p)  Notwithstanding anything to the contrary herein, at any time after the
Effective Date, Buyer may delay the disclosure of material, non-public
information concerning Buyer the disclosure of which at the time is not, in the
good faith opinion of the Board of Directors of Buyer and its counsel, in the
best interest of Buyer and, in the opinion of counsel to Buyer, otherwise
required (a “Grace Period”); provided, that Buyer shall promptly (i) notify
Seller in writing of the existence of material, non-public information giving
rise to a Grace Period (provided that in each notice Buyer will not disclose the
content of such material, non-public information to Seller) and the date on
which the Grace Period will begin, and (ii) notify Seller in writing of the date
on which the Grace Period ends; and, provided further, that no Grace Period
shall exceed 20 consecutive days and during any 365 day period such Grace
Periods shall not exceed an aggregate of 60 days and the first day of any Grace
Period must be at least five Trading Days after the last day of any prior Grace
Period (each, an “Allowable Grace Period”). For purposes of determining the
length of a Grace Period above, the Grace Period shall begin on and include the
date Seller receives the notice referred to in clause (i) and shall end on and
include the later of the date Seller receives the notice referred to in clause
(ii) and the date referred to in such notice. The provisions of Section 3(g)
hereof shall not be applicable during the period of any Allowable Grace Period.
Upon expiration of the Grace Period, Buyer shall again be bound by the first
sentence of Section 3(f) with respect to the information giving rise thereto
unless such material, non-public information is no longer applicable.
Notwithstanding anything to the contrary, Buyer shall cause its transfer agent
to deliver unlegended shares of Common Stock to a transferee of Seller in
connection with any sale of Registrable Securities with respect to which Seller
has entered into a contract for sale, prior to Seller’s receipt of the notice of
a Grace Period and for which Seller has not yet settled.

 

(q)  Neither Buyer nor any of its Subsidiaries has entered, as of the date
hereof, nor shall Buyer or any of its Subsidiaries, on or after the date of this
Agreement, without the prior written consent of Seller, enter into any agreement
with respect to its securities, that conflict with or impair the registration
rights granted to Seller in this Agreement or otherwise conflicts with the
provisions hereof.

 

(r)  Subject to the terms of this Agreement, Buyer hereby consents to the use of
any prospectus and each amendment or supplement thereto by Seller in connection
with the offering and sale of the Registrable Securities covered by such
prospectus and any amendment or supplement thereto, except after the giving of
any notice pursuant to Section 3(f).

 

(s)  Buyer shall cooperate with any broker-dealer through which Seller proposes
to resell its Registrable Securities in effecting a filing with the FINRA
Corporate Financing Department pursuant to FINRA Rule 5110, as requested by
Seller, and Seller shall pay the filing fee required by such filing.

 

4.  Obligations of Seller.

 

(a)  At least five Business Days prior to the first anticipated Filing Date of a
Registration Statement, Buyer shall notify Seller in writing of the information
Buyer requires from Seller. It shall be a condition precedent to the obligations
of Buyer to complete any registration pursuant to this Agreement with respect to
the Registrable Securities that Seller shall furnish to Buyer such information
regarding itself, the Registrable Securities held by it and the intended method
of disposition of the Registrable Securities held by it as shall be reasonably
required to effect and maintain the effectiveness of the registration of such
Registrable Securities and shall execute such documents in connection with such
registration as Buyer may reasonably request.

 

 11 

 

 

(b)  Seller agrees to cooperate with Buyer as reasonably requested by Buyer in
connection with the preparation and filing of any Registration Statement
hereunder.

 

(c)  Seller agrees that, upon receipt of any notice from Buyer of the happening
of any event of the kind described in Section 3(g) or the first sentence of
Section 3(f), Seller will immediately discontinue disposition of Registrable
Securities pursuant to any Registration Statement(s) covering such Registrable
Securities until Seller’s receipt of copies of the supplemented or amended
prospectus as contemplated by Section 3(g) or the first sentence of Section 3(f)
or receipt of notice that no supplement or amendment is required.
Notwithstanding anything to the contrary, Buyer shall cause its transfer agent
to deliver unlegended shares of Common Stock to a transferee of Seller in
connection with any sale of Registrable Securities with respect to which Seller
has entered into a contract for sale prior to Seller’s receipt of a notice from
Buyer of the happening of any event of the kind described in Section 3(g) or the
first sentence of Section 3(f) and for which Seller has not yet settled.

 

(d)  Seller covenants and agrees that it will comply with the prospectus
delivery requirements of the 1933 Act as applicable to it or an exemption
therefrom in connection with sales of Registrable Securities pursuant to the
Registration Statement.

 

5.  Expenses of Registration.

 

All expenses incident to Buyer’s performance of or compliance with this
Agreement shall be paid by Buyer, including, without limitation, all
registration, listing and qualifications fees, printers fees, fees and expenses
of Buyer’s independent auditors, and fees and expenses of counsel for Buyer
shall be paid by Buyer. Notwithstanding the foregoing, in connection with any
offerings pursuant to a Registration Statement filed in accordance with this
Agreement, Seller shall pay (i) any underwriting fees, discounts or commissions
attributable to the sale of Registrable Securities, (ii) any fees and expenses
of brokers, advisors, accountants or counsel to Seller (other than as set forth
in the immediately preceding sentence), (iii) any applicable transfer or similar
taxes, (iii) fees and disbursements of Seller’s Counsel in connection with
registration, filing or qualification pursuant to Sections 2 and 3 of this
Agreement.

 

 12 

 

 

6.  Indemnification.

 

In the event any Registrable Securities are included in a Registration Statement
under this Agreement:

 

(a)  To the fullest extent permitted by law, Buyer shall indemnify and hold
harmless Seller, the directors, officers, partners, members, employees, agents,
representatives of, and each Person, if any, who controls Seller within the
meaning of the 1933 Act or the 1934 Act (each, an “Indemnified Person”), against
any losses, claims, damages, liabilities, judgments, fines, penalties, charges,
costs, reasonable attorneys’ fees, amounts paid in settlement or expenses, joint
or several (collectively, “Claims”), incurred in investigating, preparing or
defending any action, claim, suit, inquiry, proceeding, investigation or appeal
taken from the foregoing by or before any court or governmental, administrative
or other regulatory agency, body or the SEC, whether pending or threatened,
whether or not an indemnified party is or may be a party thereto (“Indemnified
Damages”), to which any of them may become subject insofar as such Claims arise
out of or are based upon: (i) any untrue statement or alleged untrue statement
of a material fact in a Registration Statement or any post-effective amendment
thereto or in any filing made in connection with the qualification of the
offering under the securities or other “blue sky” laws of any jurisdiction in
which Registrable Securities are offered (“Blue Sky Filing”), or the omission or
alleged omission to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, (ii) any untrue
statement or alleged untrue statement of a material fact contained in any
preliminary prospectus if used prior to the effective date of such Registration
Statement, or contained in the final prospectus (as amended or supplemented, if
Buyer files any amendment thereof or supplement thereto with the SEC) or the
omission or alleged omission to state therein any material fact necessary to
make the statements made therein, in light of the circumstances under which the
statements therein were made, not misleading, (iii) any violation or alleged
violation by Buyer of the 1933 Act, the 1934 Act, any other law, including,
without limitation, any state securities law, or any rule or regulation
thereunder relating to the offer or sale of the Registrable Securities pursuant
to a Registration Statement or (iv) any violation of this Agreement (the matters
in the foregoing clauses (i) through (iv) being, collectively, “Violations”).
Subject to Section 6(c), Buyer shall reimburse the Indemnified Persons, promptly
as such expenses are incurred and are due and payable, for any legal fees or
other reasonable expenses incurred by them in connection with investigating or
defending any such Claim. Notwithstanding anything to the contrary contained
herein, the indemnification agreement contained in this Section 6(a): (i) shall
not apply to a Claim by an Indemnified Person arising out of or based upon a
Violation which occurs in reliance upon and in conformity with information
furnished in writing to Buyer by such Indemnified Person or by counsel to such
Indemnified Person for such Indemnified Person expressly for use in connection
with the preparation of the Registration Statement or any such amendment thereof
or supplement thereto if such prospectus was timely made available by Buyer
pursuant to Section 3(d); and (ii) shall not apply to amounts paid in settlement
of any Claim if such settlement is effected without the prior written consent of
Buyer, which consent shall not be unreasonably withheld or delayed. Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of the Indemnified Person and shall survive the transfer of
the Registrable Securities by Seller pursuant to Section 9.

 

(b)  In connection with any Registration Statement, Seller shall, severally and
not jointly, indemnify and hold harmless, to the fullest extent permitted by
law, Buyer, each of its directors and officers who signs the Registration
Statement and each Person, if any, who controls Buyer within the meaning of the
1933 Act or the 1934 Act (each, an “Indemnified Party”), against any Claim or
Indemnified Damages to which any of them may become subject, under the 1933 Act,
the 1934 Act or otherwise, insofar as such Claim or Indemnified Damages arise
out of or are based upon any Violation, in each case to the extent, and only to
the extent, that such Violation occurs in reliance upon and in conformity with
written information furnished to Buyer by Seller or Seller’s Counsel expressly
for use in connection with such Registration Statement; provided, however, that
the indemnity agreement contained in this Section 6(b) and the agreement with
respect to contribution contained in Section 7 shall not apply to amounts paid
in settlement of any Claim if such settlement is effected without the prior
written consent of Seller, which consent shall not be unreasonably withheld or
delayed; provided, further, however, that Seller shall be liable under this
Section 6(b) for only that amount of a Claim or Indemnified Damages as does not
exceed the net proceeds to Seller as a result of the sale of Registrable
Securities pursuant to such Registration Statement. Such indemnity shall remain
in full force and effect regardless of any investigation made by or on behalf of
such Indemnified Party and shall survive the transfer of the Registrable
Securities by Seller pursuant to Section 9.

 

 13 

 

 

(c)  Promptly after receipt by an Indemnified Person or Indemnified Party under
this Section 6 of notice of the commencement of any action or proceeding
(including any governmental action or proceeding) involving a Claim, such
Indemnified Person or Indemnified Party shall, if a Claim in respect thereof is
to be made against any indemnifying party under this Section 6, deliver to the
indemnifying party a written notice of the commencement thereof, and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume control of the defense thereof with counsel
selected by the Indemnified Person or the Indemnified Party and reasonably
acceptable to the indemnifying party, as the case may be; provided, however,
that an Indemnified Person or Indemnified Party shall have the right to retain
its own counsel with the fees and expenses of not more than one counsel for all
such Indemnified Person or Indemnified Party to be paid by the indemnifying
party, if, in the reasonable opinion of counsel retained by the Indemnified
Person or Indemnified Party, as applicable, the representation by such counsel
of the Indemnified Person or Indemnified Party, as the case may be, and the
indemnifying party would be inappropriate due to actual or potential differing
interests between such Indemnified Person or Indemnified Party and any other
party represented by such counsel in such proceeding. In the case of an
Indemnified Person, legal counsel referred to in the immediately preceding
sentence shall be selected by Seller. The Indemnified Party or Indemnified
Person shall reasonably cooperate with the indemnifying party in connection with
any negotiation or defense of any such action or Claim by the indemnifying party
and shall furnish to the indemnifying party all information reasonably available
to the Indemnified Party or Indemnified Person which relates to such action or
Claim. The indemnifying party shall keep the Indemnified Party or Indemnified
Person fully apprised at all times as to the status of the defense or any
settlement negotiations with respect thereto. No indemnifying party shall be
liable for any settlement of any action, claim or proceeding effected without
its prior written consent, provided, however, that the indemnifying party shall
not unreasonably withhold, delay or condition its consent. No indemnifying party
shall, without the prior written consent of the Indemnified Party or Indemnified
Person, consent to entry of any judgment or enter into any settlement or other
compromise which does not include as a term thereof the giving by the claimant
or plaintiff to such Indemnified Party or Indemnified Person of an unconditional
release from all liability in respect to such Claim or litigation and such
settlement shall not include any admission as to fault on the part of the
Indemnified Party. Following indemnification as provided for hereunder, the
indemnifying party shall be subrogated to all rights of the Indemnified Party or
Indemnified Person with respect to all third parties, firms or corporations
relating to the matter for which indemnification has been made. The failure to
deliver written notice to the indemnifying party within a reasonable time of the
commencement of any such action shall not relieve such indemnifying party of any
liability to the Indemnified Person or Indemnified Party under this Section 6,
except to the extent that the indemnifying party is prejudiced in its ability to
defend such action as a result of such failure or delay.

 

 14 

 

 

(d)  The indemnification required by this Section 6 shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as and when bills are received or Indemnified Damages are incurred.

 

(e)  The indemnity agreements contained herein shall be in addition to (i) any
cause of action or similar right of the Indemnified Party or Indemnified Person
against the indemnifying party or others, and (ii) any liabilities the
indemnifying party may be subject to pursuant to the law.

 

7.  Contribution.

 

If the indemnification provided for in Section 6 is unavailable or insufficient
to hold harmless an indemnified party in respect of any Losses, then each
indemnifying party shall, in lieu of indemnifying such indemnified party,
contribute to the amount paid or payable by such indemnified party as a result
of such Losses in such proportion as appropriate to reflect the relative fault
of the indemnifying party, on the one hand, and indemnified party, on the other
hand, which relative fault shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or
omission or alleged omission to state a material fact relates to information
supplied by such indemnified party or indemnifying party, and such parties’
relative intent, knowledge, access to information and opportunity to correct or
mitigate the damage in respect of or prevent the untrue statement or omission
giving rise to such indemnification obligation; provided, however, that: (i) no
Person involved in the sale of Registrable Securities which Person is guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the 1933
Act) in connection with such sale shall be entitled to contribution from any
Person involved in such sale of Registrable Securities who was not guilty of
fraudulent misrepresentation; and (ii) contribution by any seller of Registrable
Securities shall be limited in amount to the amount of net proceeds received by
such seller from the sale of such Registrable Securities pursuant to such
Registration Statement.

 

8.  Reports Under the 1934 Act.

 

With a view to making available to Seller the benefits of Rule 144, Buyer agrees
that it will: (i) make and keep public information available, as those terms are
understood and defined in Rule 144; (ii) without limiting the generality of the
foregoing clause (i), file with the SEC in a timely manner all reports and other
documents required of Buyer under the 1933 Act and the 1934 Act so long as Buyer
remains subject to such requirements (or, if Buyer is not required to file such
reports, it will, upon the reasonable request of Seller, make publicly available
such necessary information for so long as necessary to permit sales pursuant to
Rule 144); and (iii) take all such actions necessary to maintain its eligibility
to sell such securities pursuant to Rule 144. Upon the request of Seller, Buyer
will deliver to Seller a written statement as to whether it has complied with
such requirements. So long as Seller is the record or beneficial owner of
Registrable Securities, Buyer shall not terminate its status as an issuer
required to file reports under the 1934 Act even if the 1934 Act or the rules
and regulations thereunder would no longer require or otherwise permit such
termination.

 

 15 

 

 

9.  Assignment of Registration Rights.

 

The rights of Seller under this Agreement may be assigned to any transferee of
all or any portion of Seller’s Registrable Securities; provided, that: (i)
Seller agrees in writing with the transferee or assignee to assign such rights,
and a copy of such agreement is furnished to Buyer within a reasonable time
after such assignment; (ii) Buyer is, within a reasonable time after such
transfer or assignment, furnished with written notice of (a) the name and
address of such transferee or assignee, and (b) the Registrable Securities with
respect to which such registration rights are being transferred or assigned;
(iii) immediately following such transfer or assignment the further disposition
of such securities by the transferee or assignee is restricted under the 1933
Act or applicable state securities laws; (iv) at or before the time Buyer
receives the written notice contemplated by clause (ii) of this sentence, the
transferee or assignee agrees in writing with Buyer, in form and substance
reasonably acceptable to Buyer, to be bound by all of the provisions contained
herein; and (v) such transfer shall have been made in accordance with the
applicable requirements of the Lock-Up Agreement.

 

10.  Amendment of Registration Rights.

 

Provisions of this Agreement may be amended and the observance thereof may be
waived (either generally or in a particular instance and either retroactively or
prospectively), only with the written consent of Buyer and Seller. Any amendment
or waiver effected in accordance with this Section 10 shall be binding upon
Seller and Buyer. No such amendment shall be effective to the extent that it
applies to less than all of the holders of the Registrable Securities.

 

11.  Miscellaneous.

 

(a)  This Agreement shall be effective as of the Closing Date. This Agreement
shall terminate automatically, and Buyer shall have no further obligations
hereunder, at such time when Seller does not hold Registrable Securities.

 

(b)  If Buyer receives conflicting instructions, notices or elections from two
or more Persons with respect to the same Registrable Securities, Buyer shall act
upon the basis of instructions, notice or election received from such record
owner of such Registrable Securities.

 

(c)  All notices, deliveries and other communications pursuant to this Agreement
will be in writing and will be deemed given if delivered personally, telecopied,
delivered by globally recognized express delivery service or electronic mail to
the parties at the addresses or facsimile numbers set forth below or to such
other address or facsimile number as the party to whom notice is to be given may
have furnished to the other party hereto in writing in accordance herewith. Any
such notice, delivery or communication will be deemed to have been delivered and
received (i) in the case of personal delivery, on the date of such delivery,
(ii) in the case of telecopy, on the Business Day after the day that the Party
giving notice receives electronic confirmation of sending from the sending
telecopy machine, (iii) in the case of a globally recognized express delivery
service, on the Business Day that receipt by the addressee is confirmed pursuant
to the service’s systems and (iv) in the case of electronic mail sent prior to
the close of normal business hours on a Business Day, on the date of sending (or
on the next Business Day if sent after the close of normal business hours or on
any non-Business Day).

 

 16 

 

 

If to Buyer:

 

Helios & Matheson Analytics Inc.
Empire State Building

350 5th Avenue

New York, New York 10118
Attn: Chief Financial Officer
Email: sbenson@hmny.com

 

With a copy (which will not constitute notice) to:

 

Greenberg Traurig LLP
1840 Century Park East

Suite 1900

Los Angeles, CA 90067
Attn: Kevin Friedmann
Email: friedmannk@gtlaw.com

 

If to Seller:

 

Oath Inc.
22000 AOL Way

Dulles, VA 20166
Attn: Deputy General Counsel
Facsimile: 703-256-3992

 

With a copy to:

 

Oath Inc.
770 Broadway

New York, NY 10003
Attn: Chief Financial Officer
Facsimile: 917-606-4773

 

If to Seller’s Counsel:

 

Morrison and Foerster LLP
425 Market Street
San Francisco, CA 94105
Attention: Eric McCrath
Email: emccrath@mofo.com

 

(d)  Failure of any party to exercise any right or remedy under this Agreement
or otherwise, or delay by a party in exercising such right or remedy, shall not
operate as a waiver thereof.

 

 17 

 

 

(e)  This Agreement shall be governed by, and construed, interpreted and
enforced in accordance with, the laws of the State of New York, without regard
to choice or conflict of law principles that would result in the application of
any laws other than the laws of the State of New York. Any legal action, suit or
proceeding arising out of, based upon or relating to this Agreement or the
transactions contemplated hereby shall be brought solely in a federal court in
the Southern District of New York or in a state court in New York County in New
York. Each Party hereby irrevocably submits to the exclusive jurisdiction of
such courts in respect of any legal action, suit or proceeding arising out of,
based upon or relating to this Agreement and the rights and obligations arising
hereunder and agrees that it will not bring any action arising out of, based
upon or related to this Agreement in any other court. Each Party agrees that
notice or the service of process in any action, suit or proceeding arising out
of, based upon or relating to this Agreement or the rights and obligations
arising hereunder shall be properly served or delivered if delivered in the
manner contemplated by Section 12(c). Each Party hereby waives, to the fullest
extent permitted by applicable Law, any right it may have to a trial by jury in
respect of any litigation directly or indirectly arising out of, under or in
connection with this Agreement and the Transactions contemplated hereby.

 

(f)  The provisions of this Agreement are severable, and in the event that any
one or more provisions are deemed illegal or unenforceable the remaining
provisions will remain in full force and effect unless the deletion of such
provision will cause this Agreement to become materially adverse to either
party, in which event the parties shall use commercially reasonable efforts to
arrive at an accommodation that best preserves for the parties the benefits and
obligations of the offending provision.

 

(g)  This Agreement sets forth the entire agreement and understanding between
the parties and supersedes any prior agreement or understanding, written or
oral, relating to the subject matter of this Agreement. There are no
restrictions, promises, warranties or undertakings, other than those set forth
or referred to herein.

 

(h)  Subject to the requirements of Section 9, this Agreement shall inure to the
benefit of and be binding upon the permitted successors and assigns of each of
the parties hereto.

 

(i)  The headings in this Agreement are for convenience of reference only and
shall not limit or otherwise affect the meaning hereof.

 

(j)  This Agreement may be executed in two or more counterparts and by the
parties hereto on separate counterparts, each of which when so executed and
delivered will be an original, but all of which together will constitute one and
the same instrument. Any such counterpart, to the extent delivered by means of a
fax machine or by .pdf, .tif, .gif, .jpeg or similar attachment to electronic
mail will be treated in all manner and respects as an original executed
counterpart and will be considered to have the same binding legal effect as if
it were the original signed version thereof delivered in person.

 

(k)  Each party shall do and perform, or cause to be done and performed, all
such further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as any other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.

 

(l)  The language used in this Agreement will be deemed to be the language
chosen by the parties to express their mutual intent and no rules of strict
construction will be applied against any party.

 

(m)  This Agreement is intended for the benefit of the parties hereto and their
respective permitted successors and assigns, and is not for the benefit of, nor
may any provision hereof be enforced by, any other Person.

 

[Remainder of Page Intentionally Left Blank]

 

 18 

 

 

IN WITNESS WHEREOF, each of Seller and Buyer have caused this Registration
Rights Agreement to be duly executed on its behalf by its duly authorized
officer as of the date first written above.

 

  OATH INC.         By: /s/ Mark Roszkowski   Name: Mark Roszkowski   Title: EVP
Head of Corporate Development         HELIOS AND MATHESON ANALYTICS INC.        
By: /s/ Ted Farnsworth   Name: Ted Farnsworth   Title: Chief Executive Officer

 

[Signature Page to Registration Rights Agreement]

 

 19 

